Citation Nr: 0325561	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left ankle injury.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected left 
ankle disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as 
secondary to a service-connected left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On March 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: 

a.  The veteran should be afforded an 
examination by an orthopedist to 
ascertain the severity and manifestations 
of his residuals of a left ankle injury, 
including clinical findings correlating 
with the pertinent schedular criteria.  
The examining physician should review the 
claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his left ankle 
disorder.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected left ankle disorder.  
In addition, the examiner must provide 
ranges of motion, including a comparison 
of the veteran's range of motion to 
normal range of motion.  The examiner 
must also include an explanation as to 
the findings in the veteran's VA medical 
records, which state that the veteran has 
arthritis, antalgic gait, absence of 
laxity, nerve or ligament damage, and 
instability.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

b.  A VA orthopedic examination to 
determine the nature, severity, and 
etiology of any bilateral hip and knee 
disorders that the veteran may have.  The 
veteran's VA claims folder should be made 
available to the examiner for review. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is then 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether bilateral hip 
and bilateral knee disorders, if any, are 
causally or etiologically related to the 
veteran's period of active military 
service, including his service-connected 
residuals of a left ankle injury.  In 
particular, the examiner should opine as 
to whether the veteran's bilateral hip 
and/or knee disorders, if any, are 
primary disorders, separate and apart 
from the veteran's residuals of a left 
ankle injury or whether the veteran's 
residuals of a left ankle injury has 
caused problems with these joints, thus 
causally or etiologically relating the 
bilateral hip and knee disorders to the 
veteran's residuals of a left ankle 
injury.  The examiner is requested to 
report complaints and clinical findings 
in detail and the basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

Advise the veteran that a VA examination 
is necessary because the previous 
evaluations of record do not report the 
clinical findings necessary to evaluate 
the veteran's left ankle, nor do the 
evaluations give a diagnosis or etiology 
regarding the veteran's hips and knees.  
Likewise, the veteran's VA medical 
records create a question as to the 
veteran's overall disability picture.  
The veteran MUST also be advised that his 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim or a claim 
for increase, the claim shall be 
disallowed.  See 38 C.F.R. § 3.655(b).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


